Citation Nr: 0818514	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-16 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability. 


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
August 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 letter decision and an October 2004 
rating decision of a Department of Veterans Affairs (VA) 
Regional Office (RO) that declined to reopen the veteran's 
previously denied claim of entitlement to service connection 
for a right knee disability (right knee injury with traumatic 
arthritis).
FINDINGS OF FACT

1.  The claim for service connection for a right knee 
disability (right knee injury with traumatic arthritis) was 
previously denied in a December 1998 Board decision.  The RO 
subsequently declined to reopen the claim in a March 2000 
decision.  The veteran did not appeal those decisions.  

2.  Evidence received since the last final decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim for 
service connection. 


CONCLUSIONS OF LAW

1.  The December 1998 Board decision and the March 2000 RO 
decision that respectively denied and declined to reopen the 
veteran's previously denied claim for service connection for 
a right knee disability (right knee injury with traumatic 
arthritis) are final.  38 U.S.C.A. § 7105 (West 2007); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has not been received to reopen 
a claim for service connection for a right knee disability 
(right knee injury with traumatic arthritis). 38 U.S.C.A. 
§§ 5108, 7105 (West 2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO found that new and material evidence sufficient to 
reopen the claim had not been submitted.  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).
In a December 1998 decision, the Board denied the veteran's 
claim for service connection for a right knee disability 
(right knee injury with traumatic arthritis).  In a March 
2000 rating decision, the RO declined to reopen the veteran's 
claim.  Thereafter, the veteran submitted numerous 
statements, dated from March 2000 to January 2003, in which 
he asked for copies of his service medical records and a 
medical report from University Medical Center in Lafayette, 
Louisiana, and also requested a personal hearing before the 
RO.  In response, the RO sent the veteran copies of his 
service medical records and the private medical records in 
its possession.  Additionally, the RO scheduled hearings in 
August 2000 and December 2000, but each time the veteran 
failed to report.  None of those statements from the veteran 
can be treated as a notice of disagreement, however, as they 
did not specify disagreement with the RO's March 2000 
decision, but merely requested copies of his medical records 
and an RO hearing.  38 C.F.R. § 20.201 (2007);Gallegos v. 
Principi, 283 F.3d 1309 (Fed. Cir. 2002) (a notice of 
disagreement must be in terms that can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review).  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105 (West 2007); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103.  Thus, the March 2000 RO decision is final because 
the veteran did not file a timely appeal from it.

A claim for entitlement to service connection for a right 
knee disability may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The veteran filed this application to reopen his claim in 
January 2004.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final RO 
decision consisted of the veteran's service medical records 
dated from October 1955 to April 1957, VA treatment records 
dated from May 1996 to December 1997, VA examinations dated 
in August 1996 and January 2000, private medical records 
dated from 1997 to 1998, the veteran's testimony before the 
RO in December 1996 and September 1997, the veteran's 
testimony before the Board in January 1998, and lay 
statements from the veteran.  The RO declined to reopen the 
veteran's claim because the evidence did not show that his 
currently diagnosed right knee disability was incurred in or 
aggravated by his military service.  

The veteran applied to reopen his claim for service 
connection for a right knee disability in January 2004.  The 
Board finds that the evidence received since the last final 
decision is cumulative of other evidence of record and does 
not raise a reasonable possibility of substantiating the 
veteran's claim.  

In support of his application to reopen his claim for service 
connection, the veteran submitted private medical records 
dated in August 1997.  Those records reflect that, after 
complaining of a long history of right knee pain and being 
diagnosed with degenerative joint disease of the right knee 
with a possible degenerative medial meniscal tear, the 
veteran underwent orthroscopic surgery (arthroscopy and 
partial medial meniscectomy).  Following his surgery, it was 
noted that the veteran was likely to require a total joint 
arthroplasty on his right knee in the future.  The veteran 
also submitted other private medical records dated in April 
2004, which show that he was treated for complaints of 
numbness and tingling in his right knee.  X-rays taken at 
that time revealed degenerative joint disease of the right 
knee.  Additionally, the veteran's private orthopedic 
physician noted that the veteran had reported experiencing 
problems with his right knee ever since he injured it while 
playing football in November 1956, while he was on active 
duty in the Navy.  However, the physician did not render a 
clinical opinion as to whether the veteran's current right 
knee disability was related to his reported November 1956 
injury, or to any other incident in service.   
Other newly submitted evidence includes a report of an 
informal hearing presentation held in March 2005, during 
which the veteran submitted X-ray images showing degenerative 
changes in his right knee and requested an additional 60 days 
to submit a statement in support of his claim from a fellow 
service member.  In that statement, submitted in April 2005, 
the fellow service member indicated that he had been present 
when the veteran injured his right knee while playing 
football in November 1956 and added that the veteran had 
complained about the injury at the time but had not sought 
medical treatment.  

Additionally, the veteran has submitted his own written 
statements, in which he maintained that his current right 
knee disability began in service and requested a lie detector 
test to prove the veracity of his account.  In one of his 
statements, the veteran also expressed frustration that, in 
his view, the United States government was able to pay 
billions of dollars to finance the Iraq war but could pay him 
compensation.  As an addendum to that statement, the veteran 
attached a newspaper article concerning an $18.6 billion aid 
package to Iraq. 

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
a right knee disability.  Although the veteran's recently 
submitted private medical records are new in the sense that 
they were not previously considered by RO decision makers, 
they are not material.  While these records demonstrate that 
the veteran was diagnosed and treated for a right knee 
disability years after leaving service, they do not supply a 
nexus between his current disability and his service.  None 
of the veteran's medical providers that have treated the 
veteran for his right knee disability has related his 
condition to his period of active service.  Moreover, while 
the veteran himself reported to his private orthopedic 
physician in April 2004 that he believed his right knee 
disability resulted from a football injury he incurred in 
service, that statement alone does not qualify as new and 
material evidence as it is merely cumulative of the veteran's 
past contentions that his right knee disability is related to 
service.  Accordingly, the additional treatment records 
submitted by the veteran do not establish a fact necessary to 
substantiate the veteran's claim, and the claim for service 
connection for a right knee disability cannot be reopened on 
the basis of such evidence.  38 C.F.R. § 3.156(a).  
Additionally, while the lay statements from the veteran and 
his fellow service member, along with the accompanying 
article about aid to Iraq, are new, they are not material.  
While a veteran can submit lay testimony regarding symptoms 
(including worsening of symptoms) that he experiences, he is 
not competent, as a layperson without ostensible medical 
expertise, to provide a diagnosis, opine as to medical 
etiology, or render medical opinions.  Barr v. Nicholson, 21 
Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 
(2005).  Accordingly, in this case, the veteran and his 
fellow service member are not competent to relate his current 
right knee disability to a particular circumstance, such as 
reported November 1956 football injury.  Additionally, the 
new lay statements submitted by the veteran are mainly 
cumulative of the evidence submitted as part of his initial 
service connection claim, which was considered at the time of 
the last final decision on this issue.

In sum, although the veteran has submitted new evidence that 
was not before the RO in March 2000, that new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence and based 
on this analysis, it is the determination of the Board that 
new and material evidence has not been submitted with regard 
to the claim for service connection for a right knee 
disability since the RO's last final rating decision in March 
2000 because no competent evidence has been submitted 
relating any current right knee disability to the veteran's 
service.  Thus, the claim for service connection for a right 
knee disability is not reopened and the benefits sought on 
appeal remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should 'give us everything you've got pertaining 
to your claim(s).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO sent correspondence in January 2004, a March 
2004 letter decision, and an October 2004 rating decision.  
These documents discussed the specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions. VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.   
Indeed, the record reveals that the RO expressly advised the 
veteran that, to succeed in reopening his claim, he would 
need to submit new and material evidence relating to the 
specific reason for which his claim was previously denied, 
that is, evidence demonstrating a current diagnosis of a back 
disability.  Additionally, at the time of the prior final 
denial of the claim in May 1967, VA informed the veteran that 
his claim was denied because there was no evidence of a 
current back disability.  This communication, in addition to 
the above correspondence, satisfied the notice requirements 
as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2006 statement of the case. 
In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for a right knee disability remains denied 
because new and material evidence has not been received to 
reopen the claim.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


